DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1 – 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato (U.S. 20170203669).

Regarding claims 1, Kato teaches a fuel cell vehicle (shown in figure 1 shown below item 1).
Kato teaches comprising: a fuel cell system (shown in figure 1 item 8 interpreted as a fuel cell system). 
Kato teaches a power storage (shown in figure 1 item 6 interpreted as a battery). 
Kato teaches a driving device that receives electric power from at least one of the fuel cell system and the power storage and generates travel power (shown in figure 1 item 3 wherein a driving device is interpreted as an electric motor).  
Kato teaches a charger that carries out external charging for charging the power storage with a power supply outside the fuel cell vehicle (shown in figure 1 item 12 charger) when an SOC of the power storage is lower than a threshold value, an output upper limit of the power storage being set to decrease with lowering in the SOC (defined in paragraphs [0027] – [0028] wherein the SOC of the power storage, item 21 a battery is determined as lower than a threshold and decrease an outer upper limit of the power storage. Paragraph [0033] teaches wherein after the power generation is started, the target charging rate SOCt is set in such a manner that the target charging rate SOCt decreases as the remaining fuel amount Qf decreases, and the target charging rate SOCt is set in such a manner that remaining fuel amount Qf reaches the attainment target remaining fuel amount Qfb and the target charging rate SOCt reaches the attainment target charging rate SOCb simultaneously).
Kato teaches an electronic control unit that controls the fuel cell system to carry out fuel cell charging when the external charging is not performed under a condition that the SOC is lower than the threshold value at time of system stop of the fuel cell vehicle, the fuel cell charging being charging for supply of electric power from the fuel cell system to the power storage (defined in paragraphs [0027- [0028] wherein the electronic control unit, control unit item 22 controls the charging of the battery and the fuel cell charging for charging the system. Paragraph [0022] teaches wherein  The fuel cell 8 and the battery 6 are connected in parallel via the DC-DC converter 10, surplus power of the power that is output from the fuel cell 8 is supplied to the battery 6 and the battery 6 is charged with the power. Paragraph [0024] teaches wherein the electronic control unit controls the fuel cells to output power to the battery after monitoring the charging rate, SOC).

Regarding claims 2, Kato teaches the fuel cell vehicle according to claim 1, wherein the electronic control unit controls the fuel cell system to carry out the fuel cell charging when a prescribed operation to carry out the external charging is not performed for a prescribed time period after the system stop under the condition that the SOC is lower than the threshold value at the time of the system stop (defined in paragraph [0027] wherein the controller controls the fuel cell charging to be charge when the external charging is not available. Figure 2 shows wherein the system shows the transition of the power generation of the fuel cell).

Regarding claims 3, Kato teaches the fuel cell vehicle according to claim 2, wherein when the operation is performed during the fuel cell charging, the electronic control unit stops the fuel cell charging and carries out the external charging (defined in paragraph [0027] wherein the controller controls the fuel cell charging to be charge when the external charging is not available. Figure 2 shows wherein the system shows the transition of the power generation of the fuel cell).

Regarding claims 5, Kato teaches the fuel cell vehicle according to claim 1, wherein when the SOC is lower than the threshold value at the time of system start-up of the fuel cell vehicle, the electronic control unit controls the fuel cell system to carry out the fuel cell charging (paragraph [0032] teaches wherein the power generation start is performed with the fuel cell).

Regarding claims 6, Kato teaches the fuel cell vehicle (shown in figure 1 item 1).
Kato teaches comprising: a fuel cell system (shown in figure 1 item 8 interpreted as a fuel cell system).
Kato teaches a power storage (shown in figure 1 item 6 interpreted as a battery).  
Kato teaches a driving device that receives electric power from at least one of the fuel cell system and the power storage and generates travel power (shown in figure 1 item 3 wherein a driving device is interpreted as an electric motor).  
Kato teaches a charger that carries out external charging for charging the power storage with a power supply outside the fuel cell vehicle (shown in figure 1 item 12 charger).
Kato teaches a display operable by a user of the fuel cell vehicle, when an SOC of the power storage is lower than a threshold value, an output upper limit of the power storage being set to decrease with lowering in the SOC (Paragraph [0024] teaches a display interpreted as an input/output interface within the system. Paragraphs [0027] – [0028] wherein the SOC of the power storage, item 21 a battery is determined as lower than a threshold and decrease an outer upper limit of the power storage ).
Kato teaches an electronic control unit that controls the display to show an operation section that allows a user to indicate execution of fuel cell charging when the SOC is lower than the threshold value at time of system stop of the fuel cell vehicle, the fuel cell charging being charging for supply of electric power from the fuel cell system to the power storage (defined in paragraphs [0027]- [0028] wherein the controller item 22 controls the charging of the battery and the fuel cell charging for charging the system).


    PNG
    media_image1.png
    489
    714
    media_image1.png
    Greyscale











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Kato (U.S.  20170203669) in view of Daum (U.S. 20120316717).

Regarding claims 4, Kato teaches the fuel cell vehicle according to claim 2, but does not explicitly teach wherein when the operation is performed and when an electricity fee for the external charging is higher than a prescribed amount, the electronic control unit controls the fuel cell system to carry out the fuel cell charging without carrying out the external charging.
	Daum teaches wherein when the operation is performed and when an electricity fee for the external charging is higher than a prescribed amount, the controller controls the fuel cell system to carry out the fuel cell charging without carrying out the external charging (defined in paragraph [0028] wherein when it is determined that the cost for charging is high, a different source of power may be selected for the vehicle.  mode may be selected. Paragraphs [0036] teaches a second energy storage device may be fuel cell system which is chosen to provide power the vehicle charging system).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Kato reference with the charging system of the Daum reference so that the user may choose a different charging source in order save money.
The suggestion/motivation for combination can be found in the Daum reference in paragraph [0036] wherein charging to save costs is taught.


Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the Kato reference fails to teach or suggest wherein, “when an SOC of the power storage is lower than a threshold value, an output upper limit of the power storage being set to decrease with lowering in the SOC and an electronic control unit that controls the display to show an operation section that allows a user to indicate execution of the fuel cell charging when the SOC is lower the threshold value at time of system stop of the fuel cell vehicle, the fuel cell charging being charging for supply of electric power from the fuel cell system to the power storage. Kato teaches wherein  paragraphs [0027] – [0028] wherein the SOC of the power storage, item 21 a battery is determined as lower than a threshold and decrease an outer upper limit of the power storage. Paragraph [0033] teaches wherein after the power generation is started, the target charging rate SOCt is set in such a manner that the target charging rate SOCt decreases as the remaining fuel amount Qf decreases, and the target charging rate SOCt is set in such a manner that remaining fuel amount Qf reaches the attainment target remaining fuel amount Qfb and the target charging rate SOCt reaches the attainment target charging rate SOCb simultaneously. Paragraphs [0027- [0028] wherein the electronic control unit, control unit item 22 controls the charging of the battery and the fuel cell charging for charging the system. Paragraph [0022] teaches wherein  The fuel cell 8 and the battery 6 are connected in parallel via the DC-DC converter 10, surplus power of the power that is output from the fuel cell 8 is supplied to the battery 6 and the battery 6 is charged with the power. Paragraph [0024] teaches wherein the electronic control unit controls the fuel cells to output power to the battery after monitoring the charging rate, SOC.
Regarding claims 2 -5– please see arguments above. 
	Regarding claim 6, the applicant argues that the Kato reference does not teach or suggest wherein, a display operable by a user of the fuel cell vehicle, when an SOC of the power storage is lower than a threshold value, an output upper limit of the power storage being set to decrease with lowering in the SOC. Kato teaches in paragraph [0024] teaches a display interpreted as an input/output interface within the system. Paragraphs [0027] – [0028] wherein the SOC of the power storage, item 21 a battery is determined as lower than a threshold and decrease an outer upper limit of the power storage. 








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859